[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                    _____________________________         FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                             No. 06-14743             AUGUST 27, 2007
                         Non-Argument Calendar      THOMAS K. KAHN
                    _____________________________        CLERK

                  D. C. Docket No. 05-00021-CR-5-21-RS



UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
     versus


GIUSEPPE CURELLA,
                                                Defendant-Appellant.


              _________________________________________

                 Appeal from the United States District Court
                    for the Northern District of Florida
              _________________________________________

                            (August 27, 2007)


Before EDMONDSON, Chief Judge, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Giuseppe Curella (“Defendant”) appeals his sentence of 150 months’

imprisonment for conspiracy to distribute and possession with intent to distribute

more than 50 grams (actual) and 500 grams (mixture) of methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), 846. We see no reversible

error; and we affirm.

      The record shows that Defendant and a co-conspirator, Wesley Wayne

Adkins (“Adkins”), transported drugs from California to Panama City, Florida,

where they separated while Defendant met with prospective buyers. After local

law enforcement responded to a call reporting suspicious activity at a convenience

store, Adkins admitted that controlled substances were located in a nearby vehicle

and was arrested. After Miranda warnings, Adkins admitted to the drug

conspiracy and showed police where he had hidden a gun just before the police’s

arrival at the convenience store. After impoundment of the vehicle, a routine

search uncovered 850 grams (mixed) and 611.6 grams (actual) of

methamphetamine, some drug paraphernalia, and several forms of identification

for Defendant.

      Defendant pleaded guilty to all counts of the indictment. The Pre-

Sentencing Investigation Report (“PSI”) proposed a sentencing range of 135 to

168 months’ imprisonment, based on the drug quantity involved, the possession of

                                         2
a firearm by a co-conspirator, and Defendant’s acceptance of responsibility and

criminal history. The PSI also referenced Defendant’s many earlier drug and

stolen property-related arrests. At the sentencing hearing, Defendant did not

object to the PSI, but requested a reduced sentence of 120 months’ imprisonment,

based on several factors, including: (1) Adkins’s reduced sentence;1 (2)

Defendant’s education and previous employment; (3) Defendant’s lack of criminal

history, including the lack of convictions for ten years and the lack of conviction

on the arrests referenced in the PSI; (4) Defendant’s cooperation with

investigators; and (5) the advisory nature of the Guidelines.

       In denying Defendant’s request for a downward departure and announcing

the 150-month sentence, the district court stated that “what [Defendant requested]

might be appropriate for a novice who had sort of stumbled unwisely on their first

adventure, but from what I see here, even though there may not have been arrests

or whatever, [Defendant] is certainly a seasoned veteran in the eyes of law

enforcement.” The court also noted that Defendant had already received a safety-

valve reduction for his cooperation with investigators and did not merit an

additional reduction. The court then adopted the PSI’s sentencing calculation and


    1 Adkins was sentenced to 108 months’ imprisonment for the drug conviction and for illegal
possession of a firearm. Adkins’s sentence was based in part on a reduction under U.S.S.G. § 5K1
for substantial assistance.

                                               3
concluded that the mid-range sentence was appropriate “[u]pon review of all

factors properly considered under 18 U.S. Code, section 3553(a), and taking into

account the advisory nature of the United States Sentencing Guidelines. . . .”

       On appeal, Defendant argues that the sentence is unreasonable because the

district court did not give proper weight to the section 3553(a) mitigating factors

and relied too heavily on the Guidelines. He specifically contends that the

sentencing court did not consider his continued employment, college education, or

that the crime was motivated by his own drug use. He also argues that the Court

did not give proper weight to his lack of criminal history and failed to consider

Adkins’s reduced sentence and Defendant’s lack of connection to the firearm

Adkins hid from the police.2 And, he asserts that the Guidelines’ heavy reliance

on drug quantity resulted in an unreasonable sentence.

       Pursuant to the Supreme Court’s instructions in United States v. Booker,

543 U.S. 220, 264-65, 125 S. Ct. 738, 767, 160 L. Ed. 2d 621, we review a

defendant’s ultimate sentence for reasonableness.3 United States v. Williams, 435


    2 Defendant does not explicitly argue that the firearm enhancement was improperly applied to
him. Thus, he has waived the argument. See United States v. Gupta, 463 F.3d 1182, 1195 (11th Cir.
2006). In any event, Defendant acknowledges that he did not challenge in the district court the
firearm enhancement and concedes that the government proffered that Adkins would state that
Defendant knew about the gun.

  3 Defendant urges de novo review, but Booker clearly requires us to review an ultimate sentence
for reasonableness. Booker, 543 U.S. at 264-65. The Government, in turn, argues that we should

                                               4
F.3d 1350, 1353 (11th Cir. 2006). This review is “deferential,” and “the party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in light of both th[e] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). Although a sentence

within the Guidelines range is not per se reasonable, we have noted that we would

“ordinarily” expect such a sentence to be reasonable. Id.; see also Rita v. United

States, 127 S. Ct. 2456, 2462-63 (2007) (concluding that court of appeals may

apply non-binding presumption of reasonableness to a properly calculated

Guidelines-range sentence).

       Contrary to Defendant’s assertions, a review of the record shows that the

district court in this case considered Defendant’s arguments and the section

3553(a) mitigating factors in imposing a sentence at the middle of the applicable

Guidelines range and well below the statutory maximum of life imprisonment.

The district court’s reliance on the Guidelines range was not erroneous, as the

court did take the section 3553(a) factors into account and the sentence was

ultimately case-specific. See United States v. Hunt, 459 F.3d 1180, 1185-86 (11th

Cir. 2006) (upholding sentence as reasonable where the court expressly


review only for plain error because Defendant did not raise a specific objection to the reasonableness
of his sentence below. But, we need not resolve that question here because of our conclusion that
Defendant’s sentence satisfies the higher reasonableness standard.

                                                  5
acknowledged that it had considered the section 3553(a) factors and “ultimately

decided to give considerable weight to the Guidelines in this case”). The court

was not required to analyze specifically and accept or reject each of Defendant’s

arguments. See United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005)

(stating that “nothing in Booker or elsewhere requires the district court to state on

the record that it has explicitly considered each of the § 3553(a) factors or to

discuss each of the § 3553(a) factors”); accord Rita, 127 S. Ct. at 2469 (“Where...

the record makes clear that the sentencing judge considered the evidence and

arguments, we do not believe the law requires the judge to write more

extensively.”).

      As in Scott, the district court heard lengthy arguments from Defendant and

his counsel on circumstances that might warrant a reduced sentence and

specifically responded to some of Defendant’s arguments, including his criminal

history argument. Adkins received a reduced sentence because he implicated

Defendant and informed police about the gun, which otherwise may not have been

discovered; the district court could therefore reasonably view Adkins’s

cooperation as more substantial. And, we have earlier rejected Defendant’s

argument that the perceived harshness of penalties for drug offenders is an

appropriate basis for a lower sentence. See Williams, 456 F.3d at 1367 (noting

                                          6
that a court’s general disagreement with Congress’s policy decision regarding the

severity of punishment for crack cocaine offenses is an improper basis for

sentencing).

      When coupled with the court’s statement that it had considered the section

3553(a) factors, the transcript adequately shows consideration of section 3553(a).

See Scott, 426 F.3d at 1329-30 (noting that such a “statement alone is sufficient in

post-Booker sentences”). Therefore, we conclude that Defendant has failed to

show that the district court did not comply with Booker. Because the district court

imposed a reasonable sentence after considering the factors listed in U.S.C.A. §

3553(a), we affirm Defendant’s sentence.

      AFFIRMED.




                                         7